 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Susana E. Verduzco,                                No. CV-19-04745-PHX-DWL
10                  Plaintiff,                          ORDER
11   v.
12   Kimberly A Mulligan, et al.,
13                  Defendants.
14
15           On September 24, 2019, the Court issued an order dismissing Plaintiff’s pro se
16   complaint—which, in a nutshell, asserted a medical malpractice claim against a doctor
17   employed by the United States Department of Veterans Affairs (“VA”)—due to Plaintiff’s
18   failure to exhaust administrative remedies. (Doc. 22.) In response, Plaintiff has filed a
19   motion for reconsideration. (Doc. 24.) Although the motion is not a model of clarity,
20   Plaintiff appears to be arguing that reconsideration is warranted because, among other
21   things, (1) a VA doctor in Arkansas was recently charged with federal crimes in an
22   unrelated lawsuit, (2) “President Trump’s impeach inquiry . . . support[s] . . . this motion.”
23   (Id.)
24           The motion for reconsideration will be denied. Motions for reconsideration are
25   disfavored and should be denied “absent a showing of manifest error or a showing of new
26   facts or legal authority that could not have been brought to [the Court’s] attention earlier
27   with reasonable diligence.” LRCiv. 7.2(g). Reconsideration is an “extraordinary remedy”
28   that is available only in “highly unusual circumstances.” Kona Enters., Inc. v. Estate of
 1   Bishop, 229 F.3d 877, 890 (9th Cir. 2000) (citations omitted). No such extraordinary
 2   circumstances are present here. Cf. MacDonald v. Chaney, 2007 WL 274313, *2 (D. Ariz.
 3   2007) (rejecting plaintiff’s argument that “committing malpractice is not within the scope
 4   of the employee’s conduct” under Arizona law).
 5         Accordingly, IT IS ORDERED that Plaintiff’s motion for reconsideration (Doc.
 6   24) is denied.
 7         Dated this 15th day of October, 2019.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
